EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1:
A blood pressure information measurement device, comprising:
a cuff comprising:
a first fluid bag configured to expand and contract by a fluid entering and exiting the first fluid bag, and
a second fluid bag accommodated in the first fluid bag and configured to expand and contract by a fluid entering and exiting the second fluid bag;
a pressure increase/reduction mechanism configured to increase and decrease a pressure in an internal space of the first fluid bag and a pressure in an internal space of the second fluid bag;
a control unit configured to control operation of the pressure increase/reduction mechanism;
a pressure detection device configured to detect an internal pressure of the first fluid bag; and
a calculation unit configured to calculate blood pressure information on the basis of pressure information detected by the pressure detection device with the cuff being worn at a measurement site; 
wherein in calculating the blood pressure information using the pressure detection device and the calculation unit, 
the control unit controls operation of the pressure increase/reduction mechanism so that the internal space of the second fluid bag is pressurized with pressurization of the internal space of the first fluid bag being stopped, and after the internal pressure of the second fluid bag increases until a difference in pressure between the internal pressure of the second fluid bag and the internal pressure of the first fluid bag reaches a predetermined value, both the internal space of the first fluid bag and the internal space of the second fluid bag are pressurized such that the difference in pressure is kept at the predetermined value.

Claim 2: 
The blood pressure information measurement device according to claim 1, wherein the pressure increase/reduction mechanism comprises:
a first pressure pump configured to pressurize the first fluid bag and a second pressure pump configured to pressurize the second fluid bag, and 
the control unit, after the second pressure pump is driven with the first pressure pump being stopped, and the difference in pressure reaches the predetermined value, controls operation of the first pressure pump and the second pressure pump such that both the internal space of the first fluid bag and the internal space of the second fluid bag are pressurized, with the difference in pressure being kept at the predetermined value.

Claim 3:
The blood pressure information measurement device according to claim 2, wherein the pressure detection device comprises: 
a first pressure detection device configured to detect the internal pressure of the first fluid bag and a second pressure detection device configured to detect the internal pressure of the second fluid bag, and 
the control unit controls operation of the first pressure pump and the second pressure pump on the basis of a detection result of the first pressure detection device and a detection result of the second pressure detection device such that the difference in pressure is kept at the predetermined value. 

Claim 4: 
The blood pressure information measurement device according to claim 1, wherein the pressure increase/reduction mechanism comprises:
a single pressure pump configured to pressurize the first fluid bag and the second fluid bag,
a fluid supply path connected at one end to the single pressure pump and branched at another end into a first supply path connected to the first fluid bag and a second supply path connected to the second fluid bag, and
a differential pressure valve disposed at a point along the fluid supply path and configured to maintain the difference in pressure at the predetermined value via open/close operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a blood pressure information measurement device. The closest prior art is Nishimura et al (JP-2012147995 listed on applicant’s IDS as Panasonic Corp. with a translated copy provided by applicant which is from where the sections are cited) hereafter known as Nishimura. 
Nishimura discloses: 
A blood pressure information measurement device [see Fig. 1 and para 1… “In the present invention, a cuff formed by enclosing an inflatable bag in a cuff belt is wound around a measurement target portion along the length direction, and a blood pressure is calculated…”], comprising:
a cuff [see Fig. 1 element 10 and para 20…. “the cuff width of the cuff 10”] comprising:
a first fluid bag configured to expand and contract by a fluid entering and exiting the first fluid bag [see Fig. 2A and 2B element 12a and para 15… “a long wide air bag 12a”], and
a second fluid bag accommodated in the first fluid bag and configured to expand and contract by a fluid entering and exiting the second fluid bag; [see Fig. 2A and 2B element 12b and para 15… “enclosing a long narrow air bag 12b in a long wide air bag 12a”]
a pressure increase/reduction mechanism configured to increase and decrease a pressure in an internal space of the first fluid bag and a pressure in an internal space of the second fluid bag [see Fig. 3 elements 27 and 29 and see para 16…. “As shown in FIG. 3, a pump 27 for supplying air to the air bag is built in the main body 20, and a joint 27 a is connected to a supply port (not shown) of the pump 27.”  and “a switching valve 29”];
a control unit configured to control operation of the pressure increase/reduction mechanism [see Fig. 3 element 21 and para 17… “the CPU 21 controls driving of the pump 27 and the switching valve 29”];
a pressure detection device configured to detect an internal pressure of the first fluid bag [see Fig. 3 element 30 and para 16… “Moreover, the pressure sensor 30 for measuring the pressure of each air bag 12a, 12b” and para 17… “the CPU 21 includes a pressure sensor 30”]; and
a calculation unit configured to calculate blood pressure information on the basis of pressure information detected by the pressure detection device with the cuff being worn at a measurement site [see Fig. 3 element 21 and para 24… “the CPU 21 selects a blood pressure calculation constant according to the determined thickness of the upper arm, calculates a blood pressure”]
wherein in calculating the blood pressure information using the pressure detection device and the calculation unit, the control unit controls operation of the pressure increase/reduction mechanism so that the internal space of the second fluid bag is pressurized with pressurization of the internal space of the first fluid bag being stopped [see para 20… “Next, control, performed by the CPU 21 will be described. When “thin” is selected by the thickness selection switch 23b, the CPU 21 controls the switching value 29 so that the narrow-width air bag 12b and the pump 27 are communicated with each other via the narrow-width tube 2c.”. The switch limits pressurization to occur within only one bag at a time. Thus, when the second bag (element 12b) is selected with the pump, the second bag is configured to be pressurized with the pressurization of the first bag being stopped during use (i.e. wherein in calculating the blood pressure information).]
However, Nishimura fails to fully disclose wherein in calculating the blood pressure information that the control unit controls operation of the pressure increase/reduction mechanism such that “and after the internal pressure of the second fluid bag increases until a difference in pressure between the internal pressure of the second fluid bag and the internal pressure of the first fluid bag reaches a predetermined value, both the internal space of the first fluid bag and the internal space of the second fluid bag are pressurized such that the difference in pressure is kept at the predetermined value.” Furthermore, nothing in the prior art when viewed with Nishimura obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishibayashi et al (US 20020002340) hereafter known as Nishibayashi. Nishibayashi discloses a cuff [see Fig. 1 element 12] with first rubber bag [see Fig. 1 element 18] and second rubber bag [see Fig. 1 element 18] with the second rubber bag inside the first rubber bag [see Fig. 1 and para 24… “the second rubber bag 14 at a location inside a portion of the first rubber bag 18”] in the analogous art of blood pressure diagnostics [see abstract… “An apparatus for measuring a systolic blood pressure of a living subject”].
Lamego et al (US 20140163402) hereafter known as Lamego.
Lamego discloses a gas reservoir with a set threshold for internal pressure levels of the gas reservoir [see para 54… “When the pressure levels in the gas tank reach a threshold”] in the analogous art of blood pressure diagnostics [see abstract… “As the inflatable cuff inflates, a patient monitor can receive blood pressure data from the sensor and use the blood pressure data to determine the blood pressure of the wearer.”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/ 
Examiner, Art Unit 3792
  

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792